Citation Nr: 0610984	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-03-079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  The veteran served in the Republic of Vietnam 
from January to August 1969 and was awarded the Vietnam 
Service Medal with four bronze service stars, the Army 
Commendation Medal, and the Republic of Vietnam Campaign 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.

In February 2004 and August 2005, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.


FINDING OF FACT

A skin disorder did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional VCAA letters were mailed in 
December 2004 and September 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in January 2005, in May 2005 an amendment was 
issued, and in September 2005 a medical opinion was provided.  

In March 2006, a statement from the veteran was received at 
the Board, in which he described the severity of his skin 
disorder.  As this statement is not relevant to the issue of 
service connection, remand to the RO for the issuance of a 
supplemental statement of the case is not warranted.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.

The veteran's service medical records showed that in February 
1969 he was treated for a rash in the groin area.  The 
diagnosis was tinea cruris.  A chronological record of 
medical care dated in March 1969 showed that the veteran was 
diagnosed with tinea pedis, and a chronological record of 
medical care dated in June 1970 showed that he reported for 
treatment of an ulcerous sore on the left elbow.  Separation 
examination reported the veteran's skin condition as normal.  

Following service, the veteran received VA treatment, 
beginning in 2000.  He was treated for eczematous dermatitis.  
In June 2004, he reported having a 10 year history of 
pruritic rash on extremities and scrotum.  He was reportedly 
seen 3 years before and diagnosed with dermatitis, not 
otherwise specific.  At that time, the veteran was diagnosed 
as having atopic dermatitis, lichen simplex chronicus.  In 
August 2004, this diagnosis was confirmed by a biopsy and the 
physician opined that the lichen simplex chronicus was likely 
secondary to follicular eczema.

In January 2005, the veteran was afforded a VA examination.  
Dozens of papules were observed on the dorsum of both arms, 
and front and back of the thigh.  He was diagnosed as having 
pruritus starting on the thighs, groin, and scrotal area, 
onset 1972 and continuing over the years; lichen planus 
chronicus; atopic eczematoid dermatitis; and xerosis.  The 
examiner stated that while there is a possibility that the 
veteran's claim that his skin condition is secondary to Agent 
Orange exposure, he found no evidence of it and no specialty 
reports that would suggest that.  

After reviewing the claims file in May 2005, the examiner 
stated that the veteran's skin condition was not related to 
Agent Orange exposure as only chloracne was the only skin 
disease directly related to Agent Orange and that the 
veteran's condition was different from chloracne.  Another VA 
opinion was issued in September 2005, in which the examiner 
opined that the veteran's current skin manifestations were 
not related to the in-service tinea cruris and tinea pedis.  
The examiner stated that the in-service conditions were 
caused by fungal infections and the currently diagnosed 
lesions were attributed to atopic dermatitis, which is a 
chronic, recurrent disease in patients who have also had 
childhood dermatitis or asthma.  

As shown above, the veteran was diagnosed as having a skin 
condition in service.  The competent evidence of record, 
however, shows that the in-service skin condition is not the 
same or related to his current skin condition.  The VA 
examiner pointed out that the in-service skin disorder was 
fungal in nature, whereas the current condition is a chronic, 
recurrent disease from childhood dermatitis or asthma.  The 
VA examiner provided a definitive opinion that the veteran's 
current disability was not related to active service.  The 
examiner also provided a rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The lack of any documented treatment for the veteran's 
alleged skin condition for nearly 30 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that the veteran had a chronic skin condition during 
service.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).

Finally, the veteran contends that his skin disorder is the 
result of herbicide exposure, to include Agent Orange, during 
his service in the Republic of Vietnam.  Although the veteran 
served in Vietnam, his current skin conditions are not listed 
under 38 C.F.R. § 3.309(e) as a disease for which the 
presumption is applicable.  In addition, the VA examiner 
opined that while it was a possibility that Agent Orange 
caused the skin disorder, there was no evidence to support 
such a finding.  

The Board appreciates the veteran's contentions regarding the 
impact his skin disorder has on his life.  While the Board 
sympathizes with the veteran's difficulties, neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
skin disorder to service, and the medical evidence of record 
does not otherwise demonstrate that it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder, including as secondary to 
Agent Orange exposure.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


